--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDMENT NO. 1
TO
SECURITIES PURCHASE AGREEMENT


This Amendment No. 1 to the Securities Purchase Agreement (this “Amendment”) is
made as of October 16, 2017 by and among Asterias Biotherapeutics, Inc., a
Delaware Corporation (the “Company”) and each purchaser identified on the
signature pages thereto (each a “Purchaser” and collectively together with the
Company, the “Parties”). Capitalized terms not defined herein shall have the
definitions set forth in the Securities Purchase Agreement dated as of October
16, 2017, (the “Agreement”).


RECITAL


WHEREAS, The Parties entered into the Agreement and now desire to further amend
the Agreement as set forth in this Amendment;


WHEREAS, Section 5.5 of the Agreement provides that the Purchasers who purchased
at least a majority in interest of the Shares, based on the initial Subscription
Amounts thereunder, may amend the Agreement; and


WHEREAS, the undersigned Purchasers constitute at least a majority in interest
of the Shares, based on the initial Subscription Amounts thereunder, may amend
the Agreement.


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is acknowledged, the Parties agree as
follows:


AMENDMENT


1.             Section 4.12(b) of the Agreement is hereby amended and restated
as follows:


(b)           From the date hereof until twelve (12) months after the Closing
Date, the Company shall be prohibited from effecting or entering into an
agreement to effect any issuance by the Company or any of its Subsidiaries of
Common Stock or Common Stock Equivalents (or a combination of units thereof)
involving a Variable Rate Transaction. “Variable Rate Transaction” means a
transaction in which the Company (i) issues or sells any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive additional shares of Common Stock either (A) at a
conversion price, exercise price or exchange rate or other price that is based
upon and/or varies with the trading prices of or quotations for the shares of
Common Stock at any time after the initial issuance of such debt or equity
securities, or (B) with a conversion, exercise or exchange price that is subject
to being reset at some future date after the initial issuance of such debt or
equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock or (ii) enters into any agreement, including, but not limited
to, an equity line of credit or at-the-market offering, whereby the Company may
issue securities at a future determined price (other than standard and customary
“preemptive” or “participation” rights, pursuant to a shareholder rights plan or
pursuant to an agreement with a third party for an investment, acquisition or
other business combination transaction or pursuant to any program established
whereby suppliers and/or vendors may acquire shares as an incentive to sell
products), it being acknowledged that the Company has an existing at-the-market
sales agreement with MLV & Co. and FBR Capital Markets & Co. for the sale of
Common Stock having an aggregate value of up to $25 million, and the Company
shall be entitled to terminate such agreement with MLV & Co. and FBR Capital
Markets & Co., and enter into a replacement at-the-market sales agreement with
another firm for the sale of Common Stock up to the remaining amount available
under the at-the-market sales agreement with MLV & Co. and FBR Capital Markets &
Co. immediately prior to its termination. Any Purchaser shall be entitled to
obtain injunctive relief against the Company to preclude any such issuance,
which remedy shall be in addition to any right to collect damages.
 

--------------------------------------------------------------------------------



2.             Except as set forth in this Amendment, the Agreement remains
unchanged and continues in full force and effect.


3.            This Amendment may be executed in two (2) or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same agreement. Facsimile or other electronic signatures
shall in all respects be deemed an original for all purposes relating to this
Agreement.


[Signatures appear on following page]
 
2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Amendment No. 1 to be executed
by their duly authorized representatives as of the Effective Date.


MMCAP INTERNATIONAL INC.
         
By:
/s/ Matthew MacIssac
   
Name:
Matthew MacIssac
   
Title:
Director
         
BROADWOOD PARTNERS, L.P.
         
By:
/s/ Neal Bradsher
   
Name:
Neal Bradsher
   
Title:
President of General Partner of Broadwood Partners, L.P.
         
ASTERIAS BIOTHERAPEUTICS, INC.
         
By:
/s/ Michael Mulroy
   
Name:
Michael Mulroy
   
Title:
Chief Executive Officer
 


 
3

--------------------------------------------------------------------------------

 